DETAILED ACTION
This action is responsive to Applicant’s request for continuation filed 7/13/2021 and the remarks/amendments filed 6/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 
Claim Status
Claims 1-12 are pending
Claims 1-3 and 5-12 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US Pub. 2015/0275369) in view of Kawatani (US Patent 5,540,247).
Regarding claim 1, Terada teaches a gas injector ([0050] and Fig. 7, gas supply pipe #40) installed in a vertical heat treatment apparatus ([0030] and Fig. 1, apparatus #100 with gas supply pipe #10, where #40 in Fig. 7 is an alternative embodiment), the gas injector comprising: 
a tubular injector main body (see annotated Fig. 7 below) disposed inside a vertical reaction container of the vertical heat treatment apparatus (see Fig. 1, embodiment of pipe #10 inside chamber of apparatus #100)  so as to extend in a vertical direction (see Figs. 1 and 7), and having a closed top (Fig. 7, outer pipe with closed top) and a plurality of gas supply holes formed in a sidewall of the tubular injector main body along the vertical direction (Figs. 7-9, gas blow holes #21a and #21b); and 
a tubular gas introduction pipe (see annotated Fig. 7 below) including: a first portion (see below) having an inner diameter (see below, inside diameter “B”) smaller than an inner diameter of the tubular injector main body (see below, inside diameter “B” 
an annular partition (see annotated Fig. 7 below) extending radially outward from a lower end of the first portion (see Fig. 7) to block a gap (see annotated Fig. 7 below) between a lower end of the tubular injector main body and a the lower end of the first portion (see below); 
a second portion (see annotated Fig. 7 below as well as Examiner’s drawing, an inner portion of the lower pipe denoted by dashed lines) having an inner diameter (see below, inner diameter “C” of the second portion) greater than the inner diameter of the first portion (see below, outer diameter “C” greater than inner diameter “B”), and extending downward from an outer peripheral edge of the annular partition (as below, extends downward from the lower peripheral edge of the annular partition); 
a gas inlet formed in the second portion ([0035] and Fig. 7, inflow opening #22), and in communication with an external gas source ([0035] and Fig. 1, connected to gas supply source #15); and 
a gas introduction port formed in the first portion (see annotated Fig. 7 below), and in communication with2Appl. No. 15/810,768 Attorney Docket No. 35519UResponse to Office Action mailed October 7, 2020the internal space of the tubular injector main body (Fig. 7, all spaces in volume communication with each other), 

[AltContent: rect]
    PNG
    media_image1.png
    842
    433
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    748
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    803
    media_image3.png
    Greyscale



Terada does not teach wherein a center axis of the first portion of the tubular gas introduction pipe in the vertical direction is located off-center with respect to a center axis of the tubular injector main body in the vertical direction.
However, Kawatani teaches wherein a center axis of a first portion of a tubular gas introduction pipe (Kawatani – C11, L32 and Fig. 13C, internal pipe #14) in the vertical direction is located off-center with respect to a center axis of a tubular injector main body in the vertical direction (Kawatani – C11, L32 and Fig. 13C, central axis of internal pipe #14 is shifted off-center away from the central axis outlet holes #15 of external pipe #13 relative to outlet holes #15).
Terada and Kawatani both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to shift the position of the tubular gas introduction pipe off-center relative to the tubular injector main body of Terada, since Kawatani teaches such a shift allows for modification and adjustment of the outlet width of the gas (Kawatani – C11, L56-61).

To clarify the record, the claim limitations “installed in a vertical heat treatment apparatus”, “disposed inside a vertical reaction container of the vertical heat treatment apparatus so as to extend in a vertical direction”, and “in communication with an 

Regarding claim 2, Terada teaches wherein the tubular gas introduction pipe is inserted into the internal space such that the tubular injector main body is integrated with the tubular gas introduction pipe (see Fig. 7 as annotated above in claim 1, tubular gas introduction pipe and the injector main body are rigidly attached to each other).

Regarding claim 3, Terada teaches wherein the gas introduction port is opened at an upper end surface of the tubular gas introduction pipe inserted into the internal space (see Fig. 7 as annotated above in claim 1).

Regarding claim 4, Terada teaches wherein the gas introduction port is formed to be higher than the lowermost gas supply hole among the plurality of gas supply holes (see annotated Fig. 7 below, higher than lowest gas blow hole #21a).


    PNG
    media_image4.png
    747
    279
    media_image4.png
    Greyscale


Regarding claim 5, Terada teaches a throttle portion formed in the tubular gas introduction pipe (see annotated Fig. 8 below, opening leading to gas blow hole #21a) to narrow a flow path through which the film forming gas flows (larger inner diameter of flow path #31 than tube leading to gas blow hole #21a, see Fig. 7).

    PNG
    media_image5.png
    331
    281
    media_image5.png
    Greyscale

To clarify the record, the claim limitation “so that a pressure of the film forming gas introduced into the internal space is lower than a pressure of the film forming gas introduced into the gas introduction pipe” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Terada apparatus would be capable of performing the intended use since Terada teaches that gas holes #21a are supplied before gas holes #21b (see Figs. 7-9) and thus would experience a pressure drop in the supplied gas, as is explicitly taught ([0049]).

	
Regarding claim 6, Terada teaches a vertical heat treatment apparatus ([0030] and Fig. 1, apparatus #100) comprising:
a vertical reaction container ([0030] and Fig. 1, outer case #4);
a substrate holder ([0030] and Fig. 1, boat #2) configured to hold a plurality of substrates vertically ([0030] and Fig. 1, wafers #1) arranged in a shelf shape (see Fig. 1), and configured to be loaded into the vertical reaction container (see Fig. 1);
a heater ([0031] and Fig. 1, heater #11) disposed around the vertical reaction container (see Fig. 1); and
a gas injector ([0050] and Fig. 7, gas supply pipe #40 is an alternative embodiment to #10 in Fig. 1), including: 
a tubular injector main body (see annotated Fig. 7 below) disposed inside the vertical reaction container (see Fig. 1, embodiment of pipe #10 inside chamber of apparatus #100) so as to extend in a vertical direction (see Figs. 1 and 7), and having a closed top (Fig. 7, outer pipe with closed top) and a plurality of gas supply holes formed in a sidewall of the tubular injector main body along the vertical direction (Figs. 7-9, gas blow holes #21a and #21b); and 

an annular partition (see annotated Fig. 7 below) extending radially outward from a lower end of the first portion (see Fig. 7) to block a gap (see annotated Fig. 7 below) between a lower end of the tubular injector main body and the lower end of the first portion (see below); 
a second portion (see annotated Fig. 7 below as well as Examiner’s drawing, an inner portion of the lower pipe denoted by dashed lines) having an inner diameter (see below, inner diameter “C” of the second portion) greater than the inner diameter of the first portion (see below, outer diameter “C” greater than inner diameter “B”), and extending downward from an outer peripheral edge of the annular partition (as below, extends downward from the lower peripheral edge of the annular partition);
a gas inlet formed in the second portion ([0035] and Fig. 7, inflow opening #22), and in communication with an external gas source ([0035] and Fig. 1, connected to gas supply source #15); and 
a gas introduction port formed in the first portion (see annotated Fig. 7 below), and in communication with2Appl. No. 15/810,768 Attorney Docket No. 35519UResponse to Office Action mailed October 7, 2020the internal space of the tubular injector main body (Fig. 7, all spaces in volume communication with each other), 


    PNG
    media_image1.png
    842
    433
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    748
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    803
    media_image3.png
    Greyscale



Terada does not teach wherein a center axis of the first portion of the tubular gas introduction pipe in the vertical direction is located off-center with respect to a center axis of the tubular injector main body in the vertical direction.
However, Kawatani teaches wherein a center axis of a first portion of a tubular gas introduction pipe (Kawatani – C11, L32 and Fig. 13C, internal pipe #14) in the vertical direction is located off-center with respect to a center axis of a tubular injector main body in the vertical direction (Kawatani – C11, L32 and Fig. 13C, central axis of internal pipe #14 is shifted off-center away from the central axis of external pipe #13 relative to outlet holes #15).
Terada and Kawatani both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to shift the position of the tubular gas introduction pipe off-center relative to the tubular injector main body of Terada, since Kawatani teaches such a shift allows for modification and adjustment of the outlet width of the gas (Kawatani – C11, L56-61).

To clarify the record, the claim limitation “configured to hold a plurality of substrates vertically arranged in a shelf shape, and configured to be loaded into the vertical reaction container” is merely an intended use and is given weight to the extent 

Regarding claim 7, Terada teaches an exhaust part installed in the vertical reaction container ([0031] and Fig. 1, exhaust pipe #18, valve #16, and pump #17) at a position at which the film forming gas supplied from the tubular injector main body into the vertical reaction container flows downward and subsequently is exhausted outward of the vertical reaction container (see Fig. 1, gas flows from the top of the chamber after being supplied, and downwards toward the pump #17).

Regarding claim 8, Terada teaches a film forming gas supply part ([0031] and Fig. 1, gas supply source #15, flow controller #14, and valve #13) configured to supply the film forming gas ([0033]: supplies source gas) toward the gas inlet of the tubular gas introduction pipe (see Figs. 1 and 7, toward the lower end of pipe #10, shown alternatively in Fig. 7 as annotated above), wherein the film forming gas contains a component which is thermally decomposed ([0031] and Fig. 1: heater #11) to form a film ([0034]: films formed).

To clarify the record, the claim limitations “configured to supply the film forming gas toward the gas inlet of the gas introduction pipe” and “which is thermally decomposed to form a film on an inner surface of the tubular injector main body or the tubular gas introduction pipe” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The Terada apparatus would be capable of forming films on any surface of the apparatus that receives heat from the heater (Fig. 1, heater #11) and is in contact with the source gas ([0031] and [0034]).

Regarding claim 9, Terada teaches wherein a lateral wall surface of the tubular injector main body and a lateral wall surface of the tubular gas introduction pipe are connected to each other (see annotated Fig 7 below, two bolded “lateral wall surfaces”).

    PNG
    media_image6.png
    751
    433
    media_image6.png
    Greyscale


Regarding claim 10, Terada teaches wherein a notch (see annotated Fig. 7 below, hole formed in lower main body surface; Merriam-Webster dictionary defines “notch” as a “deep close pass: gap”, and a “gap” as “a separation in space”, which is the 

    PNG
    media_image7.png
    158
    520
    media_image7.png
    Greyscale


Regarding claim 11, Terada teaches wherein a lateral wall surface of the tubular injector main body and a lateral wall surface of the tubular gas introduction pipe are connected to each other (see annotated Fig 7 below, two bolded “lateral wall surfaces”).

    PNG
    media_image6.png
    751
    433
    media_image6.png
    Greyscale


Regarding claim 12, Terada teaches wherein a notch (see annotated Fig. 7 below, hole formed in lower main body surface; Merriam-Webster dictionary defines “notch” as a “deep close pass: gap”, and a “gap” as “a separation in space”, which is the hole identified below) is formed in the tubular injector main body, and a portion of a lateral surface and a portion of an upper surface of the tubular gas introduction pipe are inserted into the notch (see below).

    PNG
    media_image7.png
    158
    520
    media_image7.png
    Greyscale


Response to Arguments
Applicant is thanked for the amendments to claims 1-3 and 5-12 to alleviate minor informalities. As such, the objections to the aforementioned claims are withdrawn.

Applicant argues that Terada fails to teach the limitations of amended claims 1 and 6 regarding “a second portion having an inner diameter greater than the inner diameter of the first portion, and extending downward from an outer peripheral edge of the annular partition”. Respectfully, the Examiner disagrees.

Particularly, the Examiner notes the word “portion” is defined by Merriam-Webster dictionary as “an often limited part of a whole”. As such, a tubular gas 

[AltContent: rect]
    PNG
    media_image1.png
    842
    433
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    748
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    803
    media_image3.png
    Greyscale

Additionally, the interpretation above meets the limitation “extending downward from an outer peripheral edge of the annular partition” because the “second portion” 

As discussed in the Interview 4-JUN-2021, the Examiner agrees that the limitation “a center axis of the first portion of the tubular gas introduction pipe in the vertical direction is located off-center with respect to a center axis of the tubular injector main body in the vertical direction” is not taught exclusively by Terada. As such, the Examiner has supplied the Kawatani reference in combination to teach the limitation above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/AIDEN LEE/Primary Examiner, Art Unit 1718